            Case 2:20-cv-03678-JMY Document 5 Filed 09/09/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL W. PAULSON,                           :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-3678
                                              :
TERRY BURKE, et al.,                          :
    Defendants.                               :

                                              ORDER

       AND NOW, this 8th day of September, 2020, upon consideration of Plaintiff Michael W.

Paulson’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Michael W. Paulson, #19004219, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of the George W. Hill Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Paulson’s

inmate account; or (b) the average monthly balance in Paulson’s inmate account for the six-

month period immediately preceding the filing of this case. The Warden or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Paulson’s inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Paulson’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
            Case 2:20-cv-03678-JMY Document 5 Filed 09/09/20 Page 2 of 3



       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, Paulson’s claims against

Defendants Terry Burke, Don Bees, and R. Stancill are DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and his claims against Francis

Applah are DISMISSED WITH PREJUDICE with the exception of his excessive force claims

against Applah

       6.      The Clerk of Court is DIRECTED to terminate Terry Burke, Don Bees, and R.

Stancill as Defendants.

       7.      The Clerk of Court shall issue a summons for Defendant Francis Applah only.

Service of the summons and the Complaint shall be made upon the Defendant by the U.S.

Marshals Service. Paulson will be required to complete a USM-285 form so that the Marshals

can serve the Defendant. Failure to complete this form may result in dismissal of this case.

       8.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”


                                                  2
            Case 2:20-cv-03678-JMY Document 5 Filed 09/09/20 Page 3 of 3



       9.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Paulson is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       10.     Paulson is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Paulson shall attempt to

resolve any discovery disputes by contacting Defendant’s counsel directly by telephone or

through correspondence.

       11.     No direct communication is to take place with the United States District Judge or

United States Magistrate Judge regarding this case. All relevant information and papers are to be

directed to the Clerk of Court.

       12.     In the event a summons is returned unexecuted, it is Paulson’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       13.     The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/ John Milton Younge

                                                JOHN M. YOUNGE, J.




                                                  3
